Case 1:20-cv-21093-FAM Document 16 Entered on FLSD Docket 11/23/2020 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:20-cv-21093-FAM

  OTC PHARMACEUTICAL PRODUCTS, INC.,
  a Florida corporation,

         Plaintiff,
  v.

  CENTRAL FREIGHT LINES, INC.,
  a foreign corporation,

        Defendant.
  _____________________________________/

                    NOTICE OF TAKING DEPOSITION OF
        CORPORATE REPRESENTATIVE OF CENTRAL FREIGHT LINES, INC.*
                         (To be recorded Via Zoom)

  TO:    ALL PARTIES AND COUNSEL OF RECORD

         PLEASE TAKE NOTICE that the undersigned attorney for Plaintiff, OTC

  PHARMACEUTICAL PRODUCTS, INC., (“Plaintiff” or “OTC”), at the following place and

  time, will take the deposition of the following:

  NAME:                  Corporate Representative of Central Freight Lines, Inc.*

  DATE:                  Tuesday, December 8, 2020

  TIME:                  1:30 p.m. EST

  LOCATION:              Via Zoom – To be provided prior to deposition

  upon oral examination before Phipps Reporting Court Reporters, Notary Public, or any other

  Notary Public or Officer authorized by law to take depositions in the State of Florida. The oral

  examination will continue from day to day until completed is being taken for the purposes of

  discovery, for use at trial de bene esse or for such other purposes as are permitted under the Rules.



  *The Corporate Representative shall be the person or persons designated by Central Freight Lines,
  Inc. to testify on its behalf regarding the specified topics set forth on Schedule “A”.
Case 1:20-cv-21093-FAM Document 16 Entered on FLSD Docket 11/23/2020 Page 2 of 3




                                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was filed and served

  via the CM/ECF system this 23rd day of November, 2020 upon: Kristi Neher Davisson, Esq.,

  KRISTI NEHER DAVISSON, PLLC, 1110 N. Florida Avenue, Tampa, FL 33602, at

  kdavisson@kndlawfirm.com.


                                                              Respectfully submitted,
                                                              /s/ Adam J. Steinberg
                                                              Adam J. Steinberg, Esq. (Florida Bar No.: 389579)
                                                              E-mail: adam@adamsteinberglaw.com
                                                              Law Offices of Adam J. Steinberg, P.A.
                                                              200 S. Andrews Avenue, Ste. 903
                                                              Ft. Lauderdale, FL 33301
                                                              Telephone: 954-548-3357
                                                              Facsimile: 888-222-4192
                                                              Attorney for Plaintiff
                                                              [OTC Pharmaceutical Products, Inc.]




  If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are entitled, at
  no cost to you, to the provision of certain assistance. Please contact the Attorney filing this Notice at the phone number, email or
  address set forth above.




                                                                   2
Case 1:20-cv-21093-FAM Document 16 Entered on FLSD Docket 11/23/2020 Page 3 of 3




                                         SCHEDULE “A”

          The Corporate Representative of Defendant, Central Freight Lines, Inc. (“Defendant”) is
  that person, or persons, who can testify to the following:

  1.     Allegations of the Complaint and Answer and Affirmative Defenses.

  2.     Defendant’s Responses/Answers to discovery and documents produced in connection to
         same.

  3.     The subject Bill of Lading, the specific provision regarding limit on recoverable damages,
         and Defendant’s compliance with federal law regarding reasonable opportunity to choose
         carriage limitations on recoverable damages.

  4.     Notices to OTC regarding limitations on liability for the subject shipment.

  5.     Defendant’s policies and procedures regarding lost shipments.

  6.     Communications/correspondence by and between OTC and Defendant in connection with
  the subject lost shipment.




                                                  3
